Citation Nr: 0519585	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disability (to 
include schizophrenia and bipolar disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a claim for service 
connection for Schizophrenia and Bipolar Disorder.

The veteran filed his original claim for mental disorders in 
December 1995.  In a rating decision dated January 1997, the 
RO denied the veteran's claim, specifically citing his mental 
disorder as Schizophrenia.  After further submission of 
evidence the RO again denied the veteran's claim in September 
1997.

In February 1998, the veteran filed a claim for service 
connection for Bipolar Disorder.  In April 1998, the RO 
denied the veteran's claim for Bipolar Disorder on the merits 
and denied his prior claim for Schizophrenia for lack of new 
and material evidence.

In November 2000, the veteran submitted a claim to reopen his 
entitlement to service connection for Bipolar Disorder and 
Schizophrenia.  The RO denied his claim in January 2001 for 
lack of new and material evidence.  The veteran submitted a 
timely notice of disagreement (NOD) in January 2001 and 
timely perfected his appeal in February 2001.  

The veteran participated in an informal conference at the RO 
in July 2001.  The conclusion of that conference has been 
associated with the claims folder.

This claim came before the Board in December 2003.  The Board 
remanded this claim to comply with Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and requested that the RO obtain additional records 
from the National Personnel Records Center (NPRC).

In November 2004, the RO issued a supplemental statement of 
the case (SSOC) that denied the veteran's claim for service 
connection for Bipolar Disorder and Schizophrenia on the 
merits.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA) of 2000.

The RO and the Appeals Management Center (AMC) have not fully 
apprised the veteran of his rights under the VCAA, 
specifically what evidence would be considered new and 
material evidence under the pre-August 2001 criteria.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  The 
AMC must inform the veteran of the following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim, including the 
requirements for establishing a basis for re-
opening the claim with new and material evidence.  
See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

